Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art made of record fails to teach/show engine speed detection means that detects an engine speed as a speed of the engine body; and control means that controls actuation of the engine body including the intake variable valve mechanism and the exhaust variable valve mechanism, wherein an open period of each of the intake valve and the exhaust valve is set to satisfy particular conditions that are that the open period includes compression bottom dead center, that the opening timing of the intake valve is later than the opening timing of the exhaust valve, and that the closing timing of the intake valve is substantially the same as closing timing of the exhaust valve or later than the closing timing of the exhaust valve, wherein the control means is configured to conduct compression self-ignition combustion, in which fuel is compressed to ignite by itself in the combustion chamber, when an operation state of the engine body is in a low-load side operation range where a 4Attorney Docket No. 742425-000628 load is smaller than a specified load and to conduct spark ignition combustion of the fuel in the combustion chamber when the operation state of the engine body is in a high-load side operation range, in which the load is equal to or larger than the specified load, wherein the supercharger is configured to be actuated when the operation state of the engine body is in the low-load side operation range or the high-load side operation range, and wherein the control means is further configured to actuate the intake .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI H HUYNH whose telephone number is (571)272-4844. The examiner can normally be reached Monday - Friday 8:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAI H HUYNH/Primary Examiner, Art Unit 3747